ON REHEARING.
(February 5, 1913.)
AILSHIE, C. J.
— Upon petition of respondent a rehearing was granted in this ease, and the whole question has again received oral argument.
Two propositions have been dwelt upon by counsel at'considerable length: First, that the original opinion of this court is contrary to the weight of American authority; and, second, that it runs counter to the interest of the people of the municipality.
With reference to the first proposition, it may be suggested that the decisions relied on by respondent are not all in point, f-or the reason that they rest on constitutional provisions differing materially from ours. We pointed out in the original opinion what to our minds should be controlling and the reasons for our holding, as well as our views of the intent and purpose of the framers of our constitution. We are still fully persuaded that the ordinance here in question is an evasion of the provisions of the constitution, and that to sustain it would be running counter’to the intent and purpose of the framers of the constitution and the people of the *65state when they adopted that instrument. It. can serve no-useful purpose for us to enter upon a further discussion of those provisions here. The legislature is now in session, and if the construction this court has placed upon sec. 3 of art. 8 of our state constitution does not meet with the approval of the representatives of the people in the law-making branch of the state government, or if for any reason they think it proper to submit the question to a vote of the people, they may do so at once, and get an expression of the people themselves as to whether the constitution should be so amended as to cover and include a case such as the one here presented.
As to the contention that this construction runs counter to the interests of the people of the municipality, it is not out of place to again call attention to, the fact that the question of purchasing this water system was once submitted to the people of Coeur d’Alene city and was by them voted down. It hardly seems to us that the people themselves after voting against the purchase of this water system are now willing that the city council should make the same purchase at an additional price of some $40,000, without in any manner submitting the question to those who must pay the bill. If the people interested in this matter and upon whom the burden of paying the purchase price must fall are to have the right to express their views on the matter, it is just as important that they express such views in the one instance as in the other.
We find no reason for changing or modifying the opinion of the court as originally announced in this case. The original opinion will stand as the judgment of the court.
Sullivan, J., concurs.
Stewart, J., dissents.